Citation Nr: 1109209	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  06-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a bilateral foot disorder, claimed as corns, calluses and bunions.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a back disorder, claimed as affecting the entire spine (thoracic and lumbar spine segments).

7.  Entitlement to service connection for Raynaud's phenomenon.

8.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastritis and hiatal hernia.  

9.  Entitlement to an initial compensable evaluation for service-connected cluster headaches, migrainous in nature.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in August 2005 and September 2005; from a rating decision issued by the RO in St. Petersburg, Florida, in August 2006; and from a rating decision issued by the RO in Atlanta, Georgia, in March 2008.  The RO in Atlanta currently has jurisdiction of the claims.  

The August 2005 rating decision denied the claims for service connection for disorders of the right and left ankles, shin splints and gastritis (claimed as indigestion).  The Board notes that a duplicative rating decision dated September 2005 is also of record.  The August 2006 rating decision granted service connection for cluster headaches, migrainous in nature, and assigned a noncompensable evaluation effective September 1, 2005.  The March 2008 rating decision denied the claims for service connection for hemorrhoids; corns, calluses and bunions of the feet; rhinitis; Raynaud's phenomenon; and a lower back condition to include muscle spasms.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of the hearing is of record.  At the time of her hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The Veteran also submitted additional argument and medical evidence, which was received at the Board in September 2010, after her claims were certified to the Board in May 2010.  See VA Form 8.  Review of the medical evidence reveals that it is not pertinent to the issues presently before the Board and review of the additional argument reveals that it is duplicative of the arguments already raised in the record.  For these reasons, the evidence need not be remanded to the Agency of Original Jurisdiction (AOJ).  Id.  

The issue of entitlement to service connection for a left arm/shoulder disorder, the issue of entitlement to an increased rating for a cervical spine disorder, and the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with a cervical spine disorder, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  



The issues of entitlement to service connection for allergic rhinitis; a bilateral foot disorder, claimed as corns, calluses and bunions; a bilateral ankle disorder; hemorrhoids; a back disorder, claimed as affecting the entire spine (thoracic and lumbar spine segments); Raynaud's phenomenon; and a gastrointestinal disorder, claimed as gastritis and hiatal hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that shin splints are etiologically related to active service.  

2.  Throughout the entire appellate period, the Veteran's cluster headaches, migrainous in nature, have been manifested by characteristic prostrating attacks averaging one in two months over the previous several months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for shin splints have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial rating of 10 percent, and no higher, for service-connected cluster headaches, migrainous in nature, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for shin splints.  She reports that she was diagnosed with chronic shin splints on two occasions during active service (September 2001 and August 2002) and was given home exercises in 2002.  The Veteran asserts that she was diagnosed with shin splints in November 2005 and is still suffering.  She contends that once she was prescribed home therapy and told there was nothing more that could be done, she did not continue to seek medical treatment.  See March 2010 VA Form 21-4138; statement in support of claim received September 2010; December 2010 hearing transcript.  

The Veteran's service treatment records reveal that she was diagnosed with left tibial shin splints in September 2001 and with shin splints again in August 2002.  At the time of a May 2005 Department of Defense (DOD) Physical or Initial Post Discharge examination, which was conducted prior to her discharge from service, the Veteran reported a history of leg shin splints.  A subsequent May 2005 orthopedic examination reveals that the Veteran reported a past history of shin splints in 1998.  At the time of the examination, the Veteran had no symptoms regarding her legs and the examiner noted an absence of tenderness and swelling over the tibias and an absence of increased local heat.  A post-service record from the Pensacola Naval Hospital dated in November 2005, however, contains an assessment of shin splints.  

The term shin splints refers to tenderness and pain with induration and swelling of pretibial muscles following athletic overexertion by the untrained; it may be a mild form of anterior tibial compartment syndrome.  See Stedman's Medical Dictionary 1630 (27th ed. 2000).  

The evidence of record supports the claim for service connection for shin splints.  The service and post-service treatment records that have been associated with the claims folder corroborate the Veteran's assertions regarding her history of shin splints such that the Board finds these assertions to be both competent and credible.  See Layno, 6 Vet. App. at 470.  Given the foregoing, and in light of the fact that shin splints were noted in service and were also diagnosed in November 2005 following the Veteran's discharge from service, the Board resolves reasonable doubt in the Veteran's favor by finding that shin splints are etiologically related to active service.  38 C.F.R. § 3.303 (2010).


II. Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for cluster headaches, migrainous in nature, was granted pursuant to 38 C.F.R. § 4.124a, DC 8100 with a noncompensable evaluation effective September 1, 2005, the day following the Veteran's discharge from service.  See August 2006 rating decision.  

The Veteran contends that she is entitled to a compensable evaluation because she has daily headaches that have worsened since she filed her notice of disagreement.  See September 2007 VA Form 21-4138.  She reported in December 2009 that the examiner who conducted her November 2009 VA examination advised her to see her doctor to have her medication either increased or changed due to the frequency of migraine headaches and that her private medical provider subsequently increased the dosage of her medication.  See VA Form 21-4138.  The Veteran has reported subsequent increases in medication.  See statement in support of claim received September 2010.  

In December 2010, the Veteran testified that she sometimes has throbbing, aching pains in the front of her head, and then a piercing pain sets in that goes through her eyes.  She reported that the latter type of pain only lasts a few seconds whereas the aching pain lasts hours, sometimes all day.  The Veteran indicated that she has to stop whatever she is doing when she suffers the piercing pain because it is at a level eight or nine and is pretty severe.  She asserted that she was still able to do her job when she experiences the aching pain though she may feel nauseous.  The Veteran did describe a recent attack where she had to go home because the pain was so bad and she could not concentrate.  She also indicated that she does not drive at night because the lights affect her eyes and cause nausea.  The Veteran reported that she has the aching type headaches once a week and the piercing type headaches two or three days a month.  She reported taking medication and laying down when she gets home to treat her headaches.  See hearing transcript.  

The Veteran submitted a quarterly report of her headaches directly to the Board at the time of the hearing.  This document reveals the types of headaches she experienced between October and December 2010 and how long the headaches lasted.  

Diagnostic Code 8100 provides the rating criteria for migraine headaches.  A noncompensable evaluation is assigned for headaches with less frequent attacks; a 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months; a 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months; and a 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a DC 8100 (2010).

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

A November 2005 record from the Pensacola Naval Hospital reveals that the Veteran was complaining of daily headaches, located mostly on the left side with associated nausea.  She indicated that she had occasional photophobia and phonophobia and described the headaches as throbbing in nature.  The Veteran denied any associated visual changes and indicated that she did not treat her headaches with anything as she did not like to take medication.  She asserted that headaches occurred approximately five days a week and would last two to five hours.  The Veteran denied waking up in the morning with a headache.  The assessment was chronic daily headaches, migrainous in nature.  

An April 2006 primary care note reveals that the Veteran was seen with complaint of chronic headache, at which time she was assessed with cephalalgia.  

A September 2007 neurology consult note reveals that the Veteran reported headaches for at least 10 to 15 years and indicated that she had three different types of headaches.  She would often get a few hours of throbbing behind the eyeballs but denied noticing any particular nausea, photophobia or phonophobia.  The Veteran would also get more of an achy feeling that moves around her head on a daily basis and occasionally used to get weekly, and now more daily, sudden sharp pains that last a couple of seconds around the eye and in the occipital parietal areas.  She stated that more recently, this type of pain had been lasting for over 30 seconds at times.  The Veteran denied any double vision, blurry vision, trouble swallowing or speaking or hearing.  The examiner noted that a CT scan of the brain was reviewed and that no changes were appreciated and that it was read as normal.  The impression was headaches and the examiner indicated that he believed the Veteran had chronic, daily headache, most likely with some superimposed common migraines.  He also suspected the Veteran was experiencing idiopathic stabbing pains that are commonly seen in people with migraines.  

The Veteran underwent a VA compensation and pension (C&P) neurological disorders examination in October 2007, at which time her medical records were reviewed.  She reported daily headaches and described three types.  One type she gets is pain around her eyes, right or left.  She has had these for years and denied any aura or triggers.  The Veteran described it more as a dull pain that she experienced on and off on a daily basis.  Sometimes it may last all day or it goes away immediately.  

The Veteran also reported getting episodes of sharp pain about once a week, but about two or three weeks ago she had these sharp pains daily.  It may last for 20 seconds or it goes away immediately.  She gets this sharp pain in the front forehead area and also in the back of her head.  The Veteran denied any triggers and associated nausea or vomiting.  When the examiner inquired about incapacitating episodes, she reported that with the sharp, knife-type headaches she has to stop whatever she is doing.  The longest is 25 seconds or sometimes it just goes away immediately.  She gets these headaches about once a week.  

The Veteran also reported regular headaches with diffuse pain in the head, which she described as a dull pain that occurred once a week without triggers and without associate nausea, vomiting or photophobia.  These headaches last for hours and she reports that at night the lights bother her and she gets blurry vision.  She usually does not drive at nighttime and reported that she had nausea about two times.  When the examiner inquired about weakness or fatigue, she reported that she felt tired all of the time with a history of anemia.  She denied any functional loss.

The examiner noted that the Veteran was seen in September 2007 and noted to have daily chronic headaches, most likely with some common migraines, and started on daily medication.  At the time of the examination, the Veteran indicated that she could not tell whether the medication was helping as she had just started it.  Prior to this, the Veteran indicated that she took Excedrin migraine as needed.  Following neurological examination, the impression was service-connected migraine headaches.  

A December 2007 neurology follow up note reveals that the examiner noted that the Veteran had chronic, daily headaches with some superimposed migraines, ice-pick pains.  Elavil had been helping her sleep at night and she had not been having the sharp, stabbing pains or the daily headaches.  The Veteran indicated that she did have occasional headache, but it was not so bad.  The impression was chronic, daily headaches with some superimposed migraines and ice-pick pains.  The examiner noted that these had been significantly improved on low-dose Elavil, which she was tolerating well.  

The Veteran underwent a VA C&P miscellaneous neurological disorders examination in November 2009, at which time her claims folder was reviewed.  In pertinent part, the Veteran reported being seen by VA after her retirement from service and being placed on Amitriptyline, which initially decreased her symptoms.  She reported currently being on Amitriptyline 20 mg daily and reported being followed by a neurologist at the VA community based outpatient clinic in Pensacola.  The Veteran indicated that she had been diagnosed with migraines and that over the last six to eight weeks, her headaches had increased in intensity and she was now having a headache on a daily basis.  The Veteran denied the use of any sick days over the last 12 months related to her headaches.  She reported that her headaches alternated from the right to the left eye and described a piercing or lancing sensation to the eyes that occurred on a daily basis and may last for several minutes and up to several hours.  She reports that her pain can increase to a five or six and that over the last two months, had worsened to a level 10 at least twice.  Precipitating factors included neck pain and alleviating factors included Amitriptyline.  The Veteran reported a significant improvement in her headaches with the Amitriptyline.  

The Veteran reported problems with photophobia, specifically driving at night looking into car lights.  She reported that loud noises did not increase her headaches and denied any aura and vomiting, but reported nausea.  The Veteran also reported intermittent dizziness but denied a history of seizures or blurred vision.  Functionally, the Veteran reported that she usually worked through her headaches and she denied any significant impairment related to the above headaches.  Physical examination was conducted and the examiner noted that a June 2006 CT scan of the head contained an impression of no acute intracranial abnormality.  The assessment was migraine headaches.  

The Board notes at this juncture that the June 2006 CT scan of the head is of record.  See imaging report.  

The Board finds that the evidence described above supports the assignment of a 10 percent evaluation for service-connected cluster headaches, migrainous in nature, during the entire appellate period.  This is so because although the Veteran has not described prostrating attacks as defined above averaging one in two months over the previous several months, she has credibly and consistently reported constant headaches on a daily basis.  More specifically, the Veteran reported daily headaches, located mostly on the left side with associated nausea and occasional photophobia and phonophobia, at the time she received treatment at the Pensacola Naval Hospital in November 2005.  She also reported daily headaches during the October 2007 and November 2009 VA examinations.  In addition, she reported that lights bothered her at night, that her vision can get blurry, and that she had occasional nausea during the October 2007 examination; during the November 2009 examination, the Veteran reported problems with photophobia, specifically driving at night looking into car lights, nausea, and intermittent dizziness.  

The evidence of record does not support the assignment of a rating in excess of 10 percent for service-connected cluster headaches, migrainous in nature.  As noted above, the Veteran has not described prostrating attacks as defined above that would support the assignment of a 30 percent evaluation.  More specifically, the Veteran denied the use of any sick days over the last 12 months related to her headaches at the time of the November 2009 VA examination and candidly acknowledged at the time of her December 2010 hearing that although she has to stop whatever she is doing when she suffers the short-lived piercing type of headache, she was still able to do her job when she experiences the aching type of headaches.  The Board acknowledges that the Veteran did testify as to a recent attack where she had to go home because the pain was so bad and she could not concentrate.  The infrequency of the Veteran's inability to continue her work in the midst of a headache, coupled with review of the quarterly report she submitted at the time of her hearing, which does not indicate that the Veteran was unable to work at anytime during the timeframe she recorded, do not more nearly approximate the criteria for a 30 percent evaluation.  

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's cluster headaches, migrainous in nature, to include nausea and photophobia, are contemplated by the rating criteria (i.e., 38 C.F.R. § 4.124a, DC 8100), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted for this claim.


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As service connection has been granted for shin splints, any defect in the notice or assistance given to the Veteran was harmless.  As for the Veteran's claim for a higher rating, prior to the issuance of the August 2006 rating decision that is the subject of this appeal the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of her and VA's respective duties in obtaining evidence.  See May 2005 letter.  She was also notified of effective dates for ratings and degrees of disability.  See October 2006 letter.  The Board notes that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  When service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) is no longer applicable.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder.  The Veteran was also afforded several VA examinations in conjunction with her claim for increased rating.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

As noted in the Introduction, the Veteran submitted additional argument and medical evidence that was received at the Board in September 2010 after her claims were certified.  See May 2010 VA Form 8.  Review of the medical evidence reveals is not pertinent to the issues being adjudicated by the Board and the lay evidence is duplicative of the arguments already raised in the record.  For these reasons, remand to the RO for consideration of this evidence is not required.  

The Board notes that the Court has held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this case, the undersigned VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See December 2010 hearing transcript.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for shin splints is granted.

An initial rating of 10 percent, and no higher, for cluster headaches, migrainous in nature, is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Unfortunately, a remand is required in regards to the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.  

The Veteran seeks entitlement to service connection for allergic rhinitis; a bilateral foot disorder, claimed as corns, calluses and bunions; a bilateral ankle disorder; hemorrhoids; a back disorder, claimed as affecting the entire spine (thoracic and lumbar spine segments); Raynaud's phenomenon; and a gastrointestinal disorder, claimed as gastritis and hiatal hernia.  

Review of the Veteran's service treatment records, to include subjective complaints made at the time of her March 2005 retirement examination, reveals that she complained of, or was treated for, problems relating to her ankles, sinuses, bilateral feet, back, and gastrointestinal system.  The Board acknowledges that the findings related to her sinuses do not indicate that she was suffering from allergic rhinitis; the Veteran contends, however, that she had allergic rhinitis throughout her career and sought treatment related to her sinuses, which, as noted above, is reflected in her records.  The post-service medical evidence of record reveals that she has received treatment for and/or been diagnosed with allergic rhinitis, degenerative changes of the feet and bilateral heloma dura, herniated nucleus pulposus of both the thoracic and lumbar spine segments (among other diagnoses related to her spine), and gastroesophageal reflux disease (GERD).  She has also continued to complain of problems with her ankles.

Review of the Veteran's service treatment records are devoid of any reference to complaint of, or treatment for, hemorrhoids or Raynaud's phenomenon.  The Veteran contends, however, that she did not know what hemorrhoids were and, therefore, did not seek treatment for them during service, despite the fact that she had them.  She reports that her hemorrhoids were caused by the constipation she suffered as a result of her in-service pregnancies, that they were aggravated by the medication she takes for her service-connected acne, and that she has had hemorrhoids since her discharge from service.  In regards to her claim for Raynaud's phenomenon, the Veteran asserts that she was not diagnosed in service but that she exhibited symptoms that were blamed on anemia.  The post-service symptoms, which she contends first began in December 2002 after being exposed to cold weather while stationed in Great Lakes, Illinois, were investigated and resulted in the diagnosis.  The Veteran also asserts that Raynaud's can be caused by electrical shock exposure and that she was exposed to such shocks while serving as an electrician.  Service treatment records corroborate that she spent some time in Great Lakes, Illinois, and that she served as an electrician.  The post-service medical evidence of record reveals that she has been diagnosed with both hemorrhoids and Raynaud's phenomenon.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon, 20 Vet. App. at 79.  In light of the foregoing, the Board finds that medical examinations are necessary.  Recent VA treatment records should also be obtained.

In addition to the foregoing, given the Veteran's assertions that her hemorrhoids were aggravated by the medication she takes for her service-connected acne, the Board finds that proper notice related to substantiating a claim for service connection on a secondary basis should be provided.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the information and evidence not of record that is necessary to substantiate a claim for service connection for hemorrhoids on a secondary basis (see 38 C.F.R. § 3.310); (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that she is expected to provide.  

2.  Obtain the Veteran's treatment records from the VA outpatient clinic in Pensacola, dated since May 2010.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination related to her claim for allergic rhinitis.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A thorough history should be obtained from the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current allergic rhinitis had its onset during active service or is related to any in-service event, disease, or injury.  The examiner must consider the in-service sinus complaints and the Veteran's assertions that she had allergic rhinitis throughout her career and has suffered from it since her discharge from service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Thereafter, schedule the Veteran for an appropriate VA examination related to her claim for bilateral foot disorder, claimed as corns, calluses and bunions.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A thorough history should be obtained from the Veteran.

The examiner should identify all current disorders of the feet, i.e., corns, calluses, bunions, etc.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current bilateral foot disorder had its onset during active service or is related to any in-service event, disease, or injury.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Thereafter, schedule the Veteran for an appropriate VA examination related to her claim for a back disorder, claimed as affecting the entire spine (thoracic and lumbar spine segments), and ankles.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A thorough history should be obtained from the Veteran.

The examiner should identify all current disorders of the thoracic and lumbar spine segments and ankles.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current back disorder had its onset during active service or is related to any in-service event, disease, or injury.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current ankle disorder had its onset during active service or is related to any in-service event, disease, or injury.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Thereafter, schedule the Veteran for an appropriate VA examination related to her claim for Raynaud's phenomenon.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A thorough history should be obtained from the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current Raynaud's phenomenon had its onset during active service or is related to any in-service event, disease, or injury.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

7.  Thereafter, schedule the Veteran for an appropriate VA examination related to her claim for a gastrointestinal disorder, claimed as gastritis and hiatal hernia, and hemorrhoids.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A thorough history should be obtained from the Veteran.

The examiner should identify all current gastrointestinal disorders, i.e., gastritis, hiatal hernia, hemorrhoids, etc.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current gastrointestinal disorder (i.e., gastritis, hiatal hernia, and/or hemorrhoids) had its onset during active service or is related to any in-service event, disease, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not that hemorrhoids were caused or aggravated by medication taken to treat the Veteran's service-connected acne.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested examinations do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.

9.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


